Mr. Presiding Justice Lewe delivered the opinion of the court. Plaintiff filed, against each of the defendants as a tenant, a separate action in forcible detainer for breach of a provision of a written lease. There was a finding and judgment in each case in favor of defendant. Plaintiff appeals. Afterward, by order of this court, the causes were consolidated. No appearances or briefs were filed by defendants. All the material facts and the issue of law upon which the case turned were stipulated by the parties and are incorporated in the “Report of Proceedings.” Paragraph 20 of the printed portions of the leases, which are identical, provides: “The rules and regulations contained on the reverse side hereof are hereby made a part of this lease and lessee shall observe the same. Failure to keep and observe said rules will constitute a breach of the terms of this lease in the same manner as if contained herein as covenants and a failure to observe the same shall be of the same effect. ” Printed on the back of each lease are thirteen .rules and regulations. Rule 7 provides: “Animals birds or reptiles are not allowed on the demised premises. ’ ’ Defendants stipulated that each of them maintained and kept a dog on the premises leased from the plaintiff. The sole question presented for determination is whether the rules and regulations appearing on the reverse side of the lease are a part of the terms of the lease.  The same rules are applicable to the construction of leases as are applicable to the construction of other contracts. (Gale v. United States Brewing Co., 381 Ill. App. 381.)  The law is well established that a contract may consist of several documents connected to the signed document by reference. (Pioneer Life Ins. Co. v. Alliance Life Ins. Co., 374 Ill. 576; Western Metals Co. v. Hartman Ingot Metal Co., 303 Ill. 479; 1 Restatement of Contracts, sec. 208.) In the instant case paragraph 20 of the lease makes a plain reference to the printed rules and regulations on the reverse side thereof, thus incorporating the rules and regulations "into the lease signed by each defendant. (Williston on Contracts, rev. ed., vol. 2, sec. 581, p. 1671.)  Since we hold that the rules and regulations are by reference part of the lease it follows that keeping a dog on the leased premises constituted a breach by defendants of their respective leases. The judgment in each case is therefore reversed and cause remanded with directions to enter judgment in favor of the plaintiff and against each of the defendants. Judgments reversed and cause remanded with directions. Kilby and Burke, J J., concur.